IPASS REPORTS FIRST QUARTER 2010 RESULTS REDWOOD SHORES, Calif. — May 6, 2010 — iPass Inc. (NASDAQ: IPAS), a leading provider of enterprise mobility services, today announced financial results for its first quarter ended March 31, 2010. On a GAAP basis, iPass reported revenues of $40.4 million for the first quarter of 2010 and a $0.7 million net loss or ($0.01) per share. This compared to revenues of $44.6 million and a $3.0 million net loss or ($0.05) per share for the first quarter of 2009. The first quarter 2009 results include a restructuring charge of $3.3 million or ($0.05) per share. On a non-GAAP basis (which excludes amortization of stock compensation expenses, restructuring charges and amortization of intangible assets), non-GAAP net income for the first quarter of 2010 was $0.2 million or $0.00 per share. This compared to non-GAAP net income of $1.3 million or $0.02 per share for the first quarter of 2009. During the first quarter, iPass released the first version of its Open Mobile Platform.
